DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-7, 23 and 24] drawn to a metallic sample holder with an array of indentations, having the structure set forth in claim 1. 
           Invention 2 [claims 8-10] drawn to a method of manufacturing a metallic sample holder with the structure of claim 1, the method comprising: the step as recited in 
claim 8. 
           Invention 3 [claims 11-21] drawn to a detection apparatus comprising a thermal setting element, a temperature controller and an optical detector, as recited in claim 11. 
           Invention 4 [claim 22] drawn to use of the metallic sample holder of claim 1 by the detection apparatus of claim 11. 
        With respect to the inventions [1-2] and 3, there is no common technical feature 

between these inventions as recited.  

        Regarding the inventions [1- 2] and 4, the only technical feature in common, is a metallic holder with an array of indentations having a bottom area, where the indentations must be sized as recited. 
         As to the inventions [1-3] and 4, the common technical feature additionally includes a detection apparatus comprising a thermal setting element, a temperature controller and an optical detector. This feature does not contribute any novelty over the prior art, since it is well known and commonly employed in the art [see, for example, Figure 8 of Maher, [US  20150045252] showing metallic holder 100 with an array of indentations 104, having bottom area112, where the indentations must be sized as recited- see paragraphs [0038], [0047]. The holder is employed in a PCR detector configured for thermal cycling that necessarily involves thermal setting elements and at least one temperature controller.  Figure 23 further shows optical detector 420. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798